Citation Nr: 0921674	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-19 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as back pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the RO which 
denied service connection for bilateral defective hearing and 
neck, back and shoulder pain, and granted service connection 
for a shrapnel scar on the left abdomen, rated noncompensably 
disabling from August 11, 2003, the date of receipt of claim.  
38 C.F.R. § 3.400(b)(2) (2008).

The issue regarding back pain was remanded by the Board to 
the RO for further development in January 2008 and October 
2008.  The development was completed and the issue is now 
before the Board for adjudication.


FINDING OF FACT

Levorotary scoliosis of the lumbar spine with associated mild 
spondylosis and degenerative disc disease is etiologically 
related to the Veteran's service.


CONCLUSION OF LAW

Levorotary scoliosis of the lumbar spine with associated mild 
spondylosis and degenerative disc disease was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Law and Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran contends that his current back disorder is the 
result of being knocked to the deck of a ship from an 
explosion while in service.  In this regard, the Veteran has 
submitted four statements from individuals who reportedly 
served with him aboard the USS Forrestal in 1967.  
Collectively, these individuals recalled an explosion onboard 
the ship in which the Veteran was blown across the deck and 
wounded by shrapnel to the stomach and back.  Service 
connection has been established for shrapnel injury of the 
left abdomen.

Service treatment records, including the Veteran's service 
separation examination in April 1970, showed no complaints, 
treatment, abnormalities, or diagnosis referable to any back 
injuries during service.  However, an incidental finding on 
an X-ray study of the Veteran's abdomen in August 1967, noted 
marked scoliosis of the lumbar spine with convexity to the 
left.  

Post-service VA treatment records indicate a diagnosis of 
levorotary scoliosis with associated mild spondylosis and 
degenerative disc disease.  See June 2008 radiology report.  

In January 2008, the Board remanded the issue on appeal to 
the RO in order to afford the Veteran a VA examination to 
determine the significance of the 1967 finding of scoliosis 
in service.  Pursuant to the Board's remand, the Veteran was 
afforded such an examination in June 2008.  The examiner 
indicated that the Veteran's claims folder had been reviewed 
and noted that the Veteran's claims folder showed no 
documentation of neck and back injury and no documentation or 
preexisting problems or scoliosis.  An examination was 
conducted; X-rays of the cervicolumbar spine revealed 
arthritis and scoliosis.  The final diagnosis was 
cervicolumbar strain with arthritis.  The examiner stated 
further that there was no evidence of preexisting scoliosis 
and therefore no evidence of aggravation in service.  As 
such, he opined that it was not likely that his current back 
pain was related to service, but rather was a naturally 
occurring phenomenon.  

However, from a review of the examination report and as noted 
by the Board in an October 2008 remand, the examiner's 
opinion was somewhat confusing and did not provide a clear 
response to the specific questions posed.  It appeared from 
the report that the examiner either missed or otherwise 
overlooked the August 1967 radiographic report that showed 
marked scoliosis of the lumbar spine.  Therefore, an October 
2008 remand instructed the RO to seek an addendum opinion to 
the June 2008 examination to consider the evidence of 
scoliosis in service and to provide an opinion as to the 
etiology of the Veteran's current back problems.  

In December 2008, the VA examiner stated, "After reviewing 
the record and exam again, there is no change in my 
opinion."  The examiner did not discuss or acknowledge the 
evidence of scoliosis in service, nor did he provide any 
rationale for the addendum opinion.  The Board notes that the 
examiner in this case had an opportunity to review the entire 
claims file, including the service record showing a finding 
of scoliosis as well as the Board's remand focusing on the 
in-service finding.  

Upon a review of all the evidence of record, the Board finds 
that service connection must be granted for the Veteran's 
current levorotary scoliosis of the lumbar spine with 
associated mild spondylosis and degenerative disc disease.  

The VA examiner opined that the Veteran's current back pain 
was unrelated to service because the Veteran's scoliosis did 
not preexist service and therefore this or any back pain 
could not have been aggravated by service.  He appeared to 
support his opinion further by stating that the Veteran's 
scoliosis was a "naturally occurring phenomenon".  That 
phrase is not defined by him and it is unclear as to whether 
the examiner was making a distinction between back disorders 
of idiopathic onset from those due to trauma.  Since the 
examiner did not respond to the specific questions posed by 
the Board in either remand, the Board must conclude that the 
use of this phrase could arguably mean that the scoliosis has 
its onset in service and that is the first objective evidence 
of such a disorder.  Since any doubt in this regard, must be 
resolved in the Veteran's favor and because the VA examiner 
clearly stated that there was no evidence that the Veteran's 
scoliosis preexisted the Veteran's service, the Board must 
find that service connection for levorotary scoliosis of the 
lumbar spine with associated mild spondylosis and 
degenerative disc disease should be granted.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Based on the evidence discussed above, the Board finds the 
evidence to be in, at least, relative equipoise so that the 
Veteran's claim must be granted.



ORDER

Service connection for levorotary scoliosis of the lumbar 
spine with associated mild spondylosis and degenerative disc 
disease is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


